Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the preliminary amendment filed on 8/20/21.  As directed by the amendment, claims 1-12 have been amended, claims 13-19 have been added, and no claims have been canceled. Thus, claims 1-19 are pending in the application.
Claim Interpretation- 35 USC § 112 – Sixth Paragraph/35 USC § 112(f)

2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
3.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an actuation device configured to actuate” (claim 1, ln. 13 and 18-19; claim 5, ln. 2; claim 11, ln. 2), wherein the actuation units are configured to perform the function of actuating each joint (claim 1, ln. 7-8);
“pivot device” (claims 1, 4, 7, 13, 14, 15, 17, 18, and 19);
“adjustable attachment device” (claim 3, ln. 2; claim 14, ln. 3; claim 18, ln. 5);
“visco-elastic mechanism” (claim 1, ln. 7; claim 8, ln. 3), wherein the visco-elastic mechanism is configured to perform the function of constraining each joint (claim 1, ln. 7). 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The following terms are not interpreted under 35 USC 112(f) because sufficient structure is recited in the claim(s) to perform the claimed function:
“the actuation device” (claim 14, ln. 14; claim 15, ln. 1-2; claim 18, ln. 7)
Claim Objections
4.	Claims 3, 15, 17, and 18-19 are objected to because of the following informalities:  
Regarding claim 3, the limitation “includes adjustable attachment device” (ln. 2) should read --includes an adjustable attachment device--
Regarding claim 15, the limitation “for support the two cables” (ln. 3) should read --for supporting the two cables--.
Regarding claim 17, the limitation “between second and the third pivot device” (ln. 2) should read --between the second and the third pivot device--.
Regarding claim 18, the term “A exoskeleton” (ln. 1) should read --An exoskeleton--
Regarding claim 19, the limitation “for support the two cables” (ln. 3) should read --for supporting the two cables--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 15, the limitation “a second and third pivot device” (ln. 4) is unclear if the claim is referring to a new “second and third pivot device” or referring to the previously recited second and third pivot devices.
	Regarding claim 16, the limitation “the a cable” (ln. 2) is unclear if the claim is attempting to reference a previously recited cable or introduced a new cable.
	Regarding claim 17, the limitation “the motor” (ln. 1) is unclear as to which of the two motors the claim is referring.


Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	Claims 1-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (2015/0272811) in view of Kazerooni et al (7,628,766).
	Regarding claim 1, Choi discloses an exoskeleton structure configured to be fastened to a body of a wearer and to provide motion to the body (Fig. 4, walking assistance robot 5 is configured to fasten to the body of the wearer and provide motion to the body), the exoskeleton structure comprising a set of a plurality of joints including a first, second, and third pivot device (Fig. 4 depicts a hinge joint 540 for hip 
	Choi does not disclose that the first segment links the first pivot device with the first hip segment, or that the first segment and the first upper leg segment are length adjustable.
	However, Kazerooni teaches an exoskeleton for enhancing the movement of the lower extremities (Fig. 3), wherein the exoskeleton comprises a plurality of joints including a first joint that allows hip abduction/adduction configured to be located at the 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Choi to have a first adduction/abduction pivot point configured to be located at a back waist portion of the user as taught by Kazerooni in order to provide additionally freedom of motion and to provide powered adduction/abduction of the hip joint if desired.  The resultant device would have a section of the waist fixing unit of Choi linking the adduction/abduction joint with the first hip segment located adjacent to the hip joint 54.  
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first segment and the first upper leg segment of Choi to be length adjustable as taught by Kazerooni in order to allow the device to adjust to different physical dimensions of various wearers.
Regarding claim 2, the modified device of Choi has the exoskeleton structure forming a lower limb exoskeleton which is configured to be fastened to the wearer at a trunk with a brace and at a foot (Choi, Fig. 4, waist fixing unit 53 and foot structure 57).
Regarding claim 3, the modified device of Choi has the brace including an adjustable attachment device (Choi, [0072], discloses the waist fixing unit 12 as being adjustable).

Regarding claim 5, the modified device of Choi has the actuation device as configured to be located around the trunk of the wearer (Choi, Fig. 1, driving sources 17, with similar driving sources to be found in the embodiment of Fig. 4).
Regarding claim 6, the modified device of Choi has the exoskeleton structure comprising two sets of the plurality of joints, arranged to support each leg of the wearer (Choi, Fig. 4, depicts both legs of the body having a set of joints, wherein the modified device would include two abduction/adduction hip joints 140 as taught by Kazerooni).
Regarding claim 7, the modified device of Choi has the set of the plurality of joints as actuated by a cable system having two cables passing through the second and third pivot devices of the exoskeleton structure (Choi, Fig. 4, cables 501 and 502b run through the hip joint 54 and the knee joint 6).
Regarding claim 8, the modified device of Choi has a set of vico-elastic devices to provide for a constraint to corresponding joints (Choi, [0161], discloses that the knee joint may have a buffer member made of silicon or rubber, which are visco-elastic materials that would constrain the joint).

Regarding claim 11, the modified device of Choi has the actuation device as configured to be activated or not activated (Choi, [0100], discloses activation as reducing or extending a wire 503, for example).
Regarding claim 12, the modified device of Choi is a method of using the exoskeleton structure as defined in claim 1, comprising the steps of fitting the exoskeleton structure to the wearer; and operating the exoskeleton structure to assist the wearer in walking (Choi, Fig. 4, depicts a person using the exoskeleton structure, wherein by the exoskeleton would assist the wearer in walking).
	Regarding claim 13, the modified device of Choi has the distal segments further including a foot element (Choi, Fig. 4, foot element 57); and a second segment connecting the third pivot device to the foot element (Choi, Fig. 4, shank 52 connected the knee joint 6 to the foot element 57).
12.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Kazerooni, as applied to claim 1 above, and further in view of Horst (2004/0102723).
Regarding claim 10, the modified device of Choi has a body shaped interface configured to be arranged between the exoskeleton structure and the wearer at a location placed under a thigh of the wearer (Choi, Fig. 4, fixing units 58 would be placed under the thighs of the wearer).

However, Horst teaches using a soft padding material for patient interfaces on an exoskeleton in order to cushion the leg of the user ([0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the interface of the thigh connection of the modified device of Choi to be soft as taught by Horst in order to make wearing the exoskeleton structure more comfortable for the user.
13.	Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Kazerooni, as applied to claim 5 above, and further in view of Zhang et al (2010/0016766).
Regarding claim 14, the modified device of Choi has an upper physical interface located at the upper section and including an adjustable attachment device configured to attach to the trunk of the wearer (Choi, [0072], discloses the waist fixing unit 12 as being adjustable), wherein the actuation device includes a first actuation unit (Kazerooni, col. 3, ln. 60-64, discloses that the actuators at the joints can be any type that is capable of controllably moving a joint).
The modified device of Choi does not have the first actuation unit including a motor, a belt and pulley device, and a helical joint configured to actuate the first pivot device.
However, Zhang teaches an exoskeleton comprising an actuator for performing abduction/adduction motion of a joint (Fig. 2 depicts a shoulder exoskeleton for performing shoulder abduction/adduction), wherein the actuator comprises a motor (Fig. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the actuator of the first actuation unit of the modified device of Zhang to be a motor, belt/pulley, and helical joint transmission system as taught by Zhang, as such a modification is the simple substitution of one known actuation means (i.e. the motor, belt/pulley, helical joint transmission means of Zhang) for another known actuation means (i.e. any of the listed actuators of Kazerooni) to achieve the predictable result of performing rotational abduction/adduction on the joint of a wearer of an exoskeleton.
Regarding claim 15, the modified device of Choi has the actuation device further including a second activation unit including two motors (Choi, Fig. 4, hip pulley 502a and knee pulley 504 form a second activation unit that has two driving motors (see driving source 17 in Fig. 1)), two cables each forming a loop (Choi, Fig. 4 hip cable 501 forms a loop; knee cable 502b forms a loop), and a plurality of pulleys for support the two cables (Choi, Fig. 4 depicts a plurality of pulleys for supporting the cables 501 and 502b), the two cables and the plurality of pulleys configured to actuate a second and a third pivot device (Choi, Fig. 4, hip joint 51 and knee joint 6 are actuated by the cable and pulley system).
Regarding claim 16, the modified device of Choi has the second actuation unit further including auxiliary pulleys allowing to adjust a length of the a cable segment of 
Regarding claim 17, the modified device of Choi has the motor as configured to impart a kinematic coupling between second and the third pivot device with the cables (Choi, Figs. 1 and 4, the driving motors 17 form a coupling between the knee joint 6 and the hip joint 54).
Regarding claim 18, Choi discloses an exoskeleton structure configured to be fastened to a body of a wearer and to provide motion to the body (Fig. 4, walking assistance robot 5 is configured to fasten to the body of the wearer and provide motion to the body), the exoskeleton structure comprising a set of a plurality of joints (Fig. 4 depicts a hinge joint 540 for hip adduction/abduction, a hip joints 54 for hip flexion/extension, and knee joints 6 for knee flexion/extension), an upper physical interface located at an upper section of the exoskeleton structure and including an adjustable attachment device configured to attach to a trunk of the wearer (Choi, [0072], discloses a waist fixing unit 12 as being adjustable); and an actuation device configured to actuate the plurality of joints of the exoskeleton structure and located at the upper section of the exoskeleton structure to decrease inertia and mass on distal segments of the exoskeleton structure (Fig. 4, hip pulley 502a and knee pulley 504 are actuations devices located at an upper section of the exoskeleton structure 5; Fig. 1 depicts a general view of where the driving sources 17 would be located.  See also [0093], which discloses that the pulleys may be connecting to a driving source), wherein each joint is configured to be unactuated, or to be constrained, or to be actuated by the actuation 
	Choi does not disclose that the actuation device includes a first activation unit including a motor, a belt and pulley device actuated by the motor, and a helical joint that is actuated by the belt and pulley device, that is configured to actuate a first pivot device of the set of plurality of joints, the first pivot device assimilated to a hip abduction and adduction motion of the wearer.
	However, Kazerooni teaches an exoskeleton for enhancing the movement of the lower extremities (Fig. 3), wherein the exoskeleton comprises a plurality of joints including a first joint that allows hip abduction/adduction configured to be located at the back waist section of the user (Fig. 3, hip joint 140 allows for abduction/adduction of the user hip).  Kazerooni additionally teaches that each joint may be actively controlled or powered by actuators (Col. 3, ln. 60-63).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Choi to have a first adduction/abduction pivot point configured to be located at a back waist portion of the user as taught by Kazerooni in order to provide additionally freedom of motion and to provide powered adduction/abduction of the hip joint if desired.  
The modified device of Choi does not have the first actuation unit including a motor, a belt and pulley device, and a helical joint configured to actuate the first pivot device.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the actuator of the first actuation unit of the modified device of Zhang to be a motor, belt/pulley, and helical joint transmission system as taught by Zhang, as such a modification is the simple substitution of one known actuation means (i.e. the motor, belt/pulley, helical joint transmission means of Zhang) for another known actuation means (i.e. any of the listed actuators of Kazerooni) to achieve the predictable result of performing rotational abduction/adduction on the joint of a wearer of an exoskeleton.
Regarding claim 19, the modified device of Choi has the actuation device further including a second activation unit including two motors (Choi, Fig. 4, hip pulley 502a and knee pulley 504 form a second activation unit that has two driving motors (see driving source 17 in Fig. 1)), two cables each forming a loop (Choi, Fig. 4 hip cable 501 forms a loop; knee cable 502b forms a loop), and a plurality of pulleys for support the two cables (Choi, Fig. 4 depicts a plurality of pulleys for supporting the cables 501 and 502b), the two cables and the plurality of pulleys configured to actuate a second and a .
Response to Arguments
14.	Applicant’s arguments filed on 8/20/21 on Page 11 with respect to claim 1 and regarding the prior art of record not disclosing that the first segment and the first upper leg segment of the plurality of distal segments are length-adjustable have been considered, but are moot in view of the new grounds of rejection presented in this office action.  The newly applied reference of Kazerooni teaches length-adjustable distal segments in an exoskeleton (Kazerooni, col. 3, ln. 10-15).
14.	Applicant’s arguments filed on 8/20/21 on Page 12 with respect to claim 18 and regarding the prior art of record not disclosing a first activation unit including a motor, a belt and pulley device actuated by the motor, and a helical joint that is actuated by the belt and pulley device have been considered, but are moot in view of the new grounds of rejection presented in this office action.  The newly applied reference of Zhang teaches such a transmission means between a motor and a joint within an exoskeleton capable of providing adduction/abduction movement to a joint.
Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.